1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5

6     In re: James A. Colin                                  Case No. 2:19-ms-00080
      Attorney at Law, Bar No. 6257
7                                                           ORDER OF SUSPENSION

8

9

10

11

12          On September 24, 2019, this Court entered an Order to Show Cause (“OSC”),

13   mailed via certified mail with a Certified Mail Return Receipt date of delivery of September

14   25, 2019. (ECF No. 1.) The OSC provided Mr. Colin with 30 days to respond with reasons

15   why he should not be suspended from the practice of law in this Court. No response has

16   been received from Mr. Colin. Failure to respond within 30 days warrants an Order of

17   Suspension. See LR IA 11-7.

18          It is therefore ordered that James A. Colin, Bar No. 6257, is suspended from

19   practice in the United States District Court for the District of Nevada.

20          DATED THIS 8th day of November 2019.

21

22
                                                MIRANDA M. DU
23                                              CHIEF UNITED STATES DISTRICT JUDGE

24

25

26

27

28
1                                  CERTIFICATE OF SERVICE

2    Pursuant to Fed. R. Civ. P. 5(b) and LR 5-1, I hereby certify that I am an employee of the

3    United States District Court, and that on this 8th day of November 2019, I caused to be

4    served a true and correct copy of the foregoing Order to Show Cause to the following

5    parties via Certified Mail, Return Receipt Requested via the United States Postal Service,

6    in a sealed envelope, postage prepaid, to the following address:

7                        James A. Colin
                         2540 S. Maryland Pkwy., # 175
8                        Las Vegas, NV 89109
9
           Certified Mail No.: 7019 0700 0001 7574 6413
10

11
                                /s/ Lorena Q.
12                              Deputy Clerk
                                United States District Court,
13                              District of Nevada
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                 2
